          Case 3:18-cv-00054-JM Document 46 Filed 08/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

THE HANOVER INSURANCE COMPANY                                              PLAINTIFF

V.                                     3:18CV00054 JM

DUNBAR MECHANICAL CONTRACTORS,
LLC, dba DUNBAR MECHANICAL
CONTRACTORS, INC.                                                          DEFENDANT


                                            ORDER

       Pending is the parties’ motion to amend the final scheduling order and continue the trial

date. The Court is agreeable to extending the discovery deadline. However, the trial date will not

be continued. The parties may file a new proposed scheduling order with this restriction in mind.

       The motion to amend the final scheduling order (ECF No. 45) is DENIED.

       IT IS SO ORDERED this 17th day of August, 2021.



                                                     ____________________________
                                                     James M. Moody Jr.
                                                     United States District Judge
